Citation Nr: 1126678	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-11 853	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2004 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This appeal was denied by the Board in a November 2007 decision, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court remanded the case to the Board for further consideration, and in February 2010, the Board remanded the appeal to the RO for further development of the record.  It now returns to the Board for appellate review. 

The Veteran testified at a personal hearing before a Decision Review Officer sitting at the RO in June 2005.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, he was exposed to herbicides coincident with his service in Korea.

2.  Type II diabetes mellitus is presumed to be causally related to the Veteran's herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for type II diabetes mellitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the February 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

At his June 2005 hearing and in documents of record, the Veteran contends that he was exposed to an herbicide agent during his active duty military service when he was assigned to duty near and in the Korean DMZ (demilitarized zone) from March 1967 to April 1968, and that his current type 2 diabetes mellitus occurred as a result of his exposure to Agent Orange.  In addition, he indicates that a physician opined that his type II diabetes mellitus is connected to Agent Orange exposure.  Therefore, he claims that service connection is warranted for his type II diabetes mellitus.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).

If the Veteran was exposed to an herbicide agent, the following diseases shall be service-connected during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  As discussed herein, the Veteran has a current diagnosis of a disease for which a presumption of service connection is provided under the law based on exposure to herbicides in service.

Additionally, the Board notes that, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including type II diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Post-service records indicate a diagnosis of type II diabetes mellitus, although the exact date of the first such diagnosis is uncertain.  The Veteran states that he was initially diagnosed with the disorder in 1972 with symptoms as early as 1971.  However, the first medical evidence of record that indicates such diagnosis existed is a May 1985 letter from Dr. B, advising the Veteran that blood tests indicated elevated blood sugar and suggesting that the Veteran discuss his current diagnosis of borderline diabetes with his family physician.  A January 1991 medical record from Riverview Family Practice indicates that his diabetes was discovered in 1978.  In addition, a February 2000 VA medical record states that the Veteran has had type II diabetes mellitus since 1985.  Further, VA medical records dated February 2000 to February 2004 consistently show diagnoses, testing and treatment related to type II diabetes mellitus.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current diagnosis of type II diabetes mellitus.

As noted previously, the Veteran contends that he was exposed to Agent Orange when he served in Korea.  The Veteran's service personnel records reflect that he served in Korea from March 3, 1967, to April 21, 1968, as a communications center specialist with Company C, 304th Signal Battalion.  He also received truck driver training and his military occupational specialty was listed as truck driver prior to going to Korea. 

According to the United States Armed Services Center for Unit Records Research, now titled the United States Army and Joint Services Records Research Center (JSRRC), the unit histories for 1967 to 1968 submitted by the 304th Signal Battalion reflect that the unit was located at Camp Coiner, Korea, approximately 27.28 miles from the DMZ.  Unit histories for Company C discuss activities in support of communication for the Eighth U.S. Army including motor messenger services.

JSRRC further reported that, according to military records, herbicides were used in Korea between 1967 and 1969, with Agent Orange being used from April 1968 to August 1968.  The documentation stated that chemical herbicides were used along the southern boundary of the DMZ from 1967 to 1969 by Republic of Korea (ROK) Armed Forces as part of counter-infiltration operations.  The herbicides were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus.  JSRRC also indicated that although ROK personnel were advised in the use of herbicides by U.S. Army Non Commissioned Officers (NCO), no U.S. personnel were known to have been actually involved in their application. 

VA Adjudication Procedure Manual, M21- 1MR, part IV.ii.2.C.10.p lists specific units identified by the Department of Defense as being stationed in the DMZ where herbicides were used between April 1968 and July 1969.  These units include various battalions of the Combat Brigade of the 2nd Infantry Division and 3rd Brigade of the 7th Infantry Division, which are divisions of the Eighth U.S. Army.   

In light of the above facts, the Board finds that the evidence in support of the Veteran's contentions is in equipoise.  In this regard the Board notes that the Veteran had training as a driver and had served as a driver in addition to his communication center duties.  Further, he was stationed in Korea during a time identified by JSRRC as a period when herbicides were being sprayed in the DMZ, and his service overlapped with the period defined by VA as a period during which particular units were stationed in the DMZ.  Moreover, he served in Company C, which provide motor messenger service in support of the Eighth U.S. Army generally and the majority of units stated by the Department of Defense as being in the DMZ when herbicides were used were part of the Eighth U.S. Army.  There is simply no evidence that establishes that the Veteran did not enter the DMZ during his service in Korea.  Accordingly, the Board concludes that it is at least as likely as not that the Veteran performed motor messenger duties that included entry into the DMZ during a period when herbicides were used.  Thus, as the Veteran's type II diabetes mellitus is a disease presumed to be related to herbicide exposure, his claim for service connection is granted. 


ORDER

Service connection for type II diabetes mellitus is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


